DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: In paragraph [0049], line 3, applicant describes a “barrier wall 210” which is not found in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0049], line 3, the phrase “barrier wall 210” should read –barrier wall [[210]]208–.
In paragraph [0056], line 7, the phrase “the main body portion 202” should read –the sensor tip housing portion 202–.  Moreover, it should be noted that this paragraph should end with a period (.).

Appropriate correction is required.

Claim Objections
Claims 1, 2, 4 – 6, 10, 11, and 13 – 15 are objected to because of the following informalities:
In Reference to Claim 1
In line 8, the phrase “central passage for the sensor probe” contains a recitation of intended use and should read –central passage configured to receive the sensor probe– so as to be positively recited.
In Reference to Claim 2
In lines 1 – 2, the phrase “comprises a range of two apertures to nine apertures” should read –comprises 

In Reference to Claim 4
In lines 1 – 2, the phrase “each of the plurality of apertures is in a range of 1.5 mm to 3.0 mm” should read –each 
In Reference to Claim 5
In line 2, the phrase “the sensor tip housing portion that is opposite” should read –the sensor tip housing portion 
In line 4, the phrase “the plurality of apertures are disposed” should read –the plurality of apertures [[are]]is disposed–.
In Reference to Claim 6
In line 1, the phrase “the sensor tip housing portion defines” should read –the sensor tip housing portion further defines–.
In lines 2 – 3, the phrase “the sidewall of the sensor tip housing portion and the barrier wall” should read –the sidewall 
In Reference to Claim 10
In line 2, the phrase “engine, comprising” should read –engine, the aftertreatment system comprising–.
In line 4, the phrase “the exhaust pipe;” should read –the exhaust pipe; and–.
In line 5, the phrase “a liquid protection shield” should read –a sensor probe including a liquid protection shield–.
configured to receive at least a portion of the sensor probe
Lines 14 – 15 should be deleted.
In Reference to Claim 11
In lines 1 – 2, the phrase “comprises a range of two apertures to nine apertures” should read –comprises 
In Reference to Claim 13
In lines 1 – 2, the phrase “each of the plurality of apertures is in a range of 1.5 mm to 3.0 mm” should read –each 
In Reference to Claim 14
In line 2, the phrase “the sensor tip housing portion that is opposite” should read –the sensor tip housing portion 
In Reference to Claim 15
In line 1, the phrase “the sensor tip housing portion defines” should read –the sensor tip housing portion further defines–.
In lines 2 – 3, the phrase “the sidewall of the sensor tip housing portion and the barrier wall” should read –the sidewall –.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “aftertreatment component” in claim 10.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claim 10
In line 13, this claim recites the limitation “the sensor probe” which lacks sufficient antecedent basis in the claim.

Claims 11 – 20 are rejected by virtue of their dependency from claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 6, 8, 10 – 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0355067 to Zhang et al. (Zhang).
Zhang teaches (see Zhang and Figs 3 and 8A below): 
In Reference to Claim 1
A liquid protection shield comprising:
A sensor tip housing portion (Fig. 8A – reference character 210) having a substantially cylindrical shape and comprising a plurality of apertures (244) formed through a sidewall (256, 258) of the sensor tip housing portion; and
A shoulder portion (Fig. 3 – reference character 344) integrally coupled to the sensor tip housing portion and having a substantially cylindrical shape (as seen from Fig. 3),

In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the plurality of apertures comprises two to nine apertures (as seen from Fig. 8A and Zhang paragraph [0086]).
In Reference to Claim 3
In addition to all the limitations of claim 1 discussed above, wherein the plurality of apertures comprises six apertures disposed at equal intervals about a circumference of the sensor tip housing portion (as seen from Fig. 8A and Zhang paragraphs [0086] – [0087]).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, a barrier wall (Fig. 8A – reference character 262) disposed at an end of the sensor tip housing portion opposite the shoulder portion,
Wherein the plurality of apertures is disposed proximate to the barrier wall (as seen from Fig. 8A).
In Reference to Claim 6
In addition to all the limitations of claim 5 discussed above, wherein the sensor tip housing portion further defines a tip receiving region (Fig. 3 – reference character 348) that is substantially encapsulated by the sidewall and 
In Reference to Claim 8
In addition to all the limitations of claim 1 discussed above, wherein the shoulder portion further comprises an internal threaded region configured to be threaded with an external threaded region of the sensor probe (Zhang paragraph [0058]).
In Reference to Claim 10
An aftertreatment system comprising:
An exhaust pipe (Fig. 3 – reference character 310);
At least one aftertreatment component disposed within the exhaust pipe (Zhang paragraph [0038]); and
A sensor probe (200) including a liquid protection shield (210) coupled to a wall of the exhaust pipe (paragraph [0056]), the liquid protection shield comprising:
A sensor tip housing portion (Fig. 8A – reference character 210) having a substantially cylindrical shape and comprising a plurality of apertures (244) formed through a sidewall (256, 258) of the sensor tip housing portion; and
A shoulder portion (Fig. 3 – reference character 344) integrally coupled to the sensor tip housing portion and having a substantially cylindrical shape (as seen from Fig. 3),

In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the plurality of apertures comprises two to nine apertures (as seen from Fig. 8A and Zhang paragraph [0086]).
In Reference to Claim 12
In addition to all the limitations of claim 10 discussed above, wherein the plurality of apertures comprises six apertures disposed at equal intervals about a circumference of the sensor tip housing portion (as seen from Fig. 8A and Zhang paragraphs [0086] – [0087]).
In Reference to Claim 14
In addition to all the limitations of claim 10 discussed above, wherein the liquid protection shield further comprises a barrier wall (Fig. 8A – reference character 262) disposed at an end of the sensor tip housing portion opposite the shoulder portion, the plurality of apertures being disposed proximate to the barrier wall (as seen from Fig. 8A).
In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, wherein the sensor tip housing portion further defines a tip receiving region (Fig. 3 – reference character 348) that is substantially encapsulated by the sidewall and 
In Reference to Claim 17
In addition to all the limitations of claim 10 discussed above, wherein the shoulder portion further comprises an internal threaded region that is threaded with an external threaded region of the sensor probe (Zhang paragraph [0058]).
In Reference to Claim 18
In addition to all the limitations of claim 17 discussed above, wherein the liquid protection shield is welded into an opening defined in the exhaust pipe (Zhang paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US Patent Application No. 2016/0011159 to Sekiya et al. (Sekiya).

In Reference to Claim 4
Zhang does not explicitly teach the following which is taught by Sekiya (see Sekiya and Fig. 2 below):
In addition to all the limitations of claim 1 discussed above, wherein a diameter of each aperture (Fig. 2 – reference characters 144a, 144b) is 1.5 mm to 3.0 mm (Sekiya paragraph [0062]*).
* – It is to be noted that Sekiya teaches that the preferred opening area of the outer gas holes is 0.785 mm2 to 3.14 mm2 which translates to a diameter of approximately 1.0 mm to 2.0 mm.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to dimension the diameter of each aperture to be 1.5 mm to 3.0 mm within the exhaust aftertreatment system of Zhang since it would enable an unwanted component in the measured gas, such as a water droplet or soot, entering the inside of the outer protection cover through the first outer gas holes to be more effectively prevented as taught by Sekiya (paragraph [0062]).

In Reference to Claim 7
Zhang does not explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 1 discussed above, wherein the liquid protection shield (Fig. 2 – reference character 120) is fabricated from stainless steel (Sekiya paragraph [0061]).


In Reference to Claim 13
Zhang does not explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 10 discussed above, wherein a diameter of each aperture (Fig. 2 – reference characters 144a, 144b) is 1.5 mm to 3.0 mm (Sekiya paragraph [0062]*).
* – It is to be noted that Sekiya teaches that the preferred opening area of the outer gas holes is 0.785 mm2 to 3.14 mm2 which translates to a diameter of approximately 1.0 mm to 2.0 mm.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to dimension the diameter of each aperture to be 1.5 mm to 3.0 mm within the exhaust aftertreatment system of Zhang since it would enable an unwanted component in the measured gas, such as a water droplet or soot, entering the inside of the outer protection cover through the first outer gas holes to be more effectively prevented as taught by Sekiya (paragraph [0062]).
In Reference to Claim 16
Zhang does not explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 10 discussed above, wherein the liquid protection shield (Fig. 2 – reference character 120) is fabricated from stainless steel (Sekiya paragraph [0061]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to fabricate the liquid protection shield from stainless steel within the exhaust aftertreatment system of Zhang since the material would be able to withstand higher temperatures in the exhaust passage as well as tolerate exposure to water droplets released from the DPF as taught by Zhang (paragraph [0050]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US Patent Application Publication No. 2018/0038817 to Uchiyama et al. (Uchiyama).
In Reference to Claim 9
Zhang does not teach the following which is taught by Uchiyama (see Uchiyama and Fig. 5 below):
In addition to all the limitations of claim 1 discussed above, wherein the shoulder portion (Fig. 5 – reference character 22) further comprises a flat face that interrupts the substantially cylindrical shape of the shoulder portion (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to incorporate a flat face on the shoulder portion within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).

In Reference to Claim 19
Zhang does not teach the following which is taught by Uchiyama:
In addition to all the limitations of claim 10 discussed above, wherein the shoulder portion (Fig. 5 – reference character 22) further comprises a flat face that interrupts the substantially cylindrical shape of the shoulder portion (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to incorporate a flat face on the shoulder portion within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US Patent Application Publication No. 2016/0305297 to Wadke et al. (Wadke).
In Reference to Claim 20
Zhang does not teach the following which is taught by Wadke (see Wadke and Fig. 3A below):
In addition to all the limitations of claim 10 discussed above, wherein the exhaust pipe (Fig. 3A – reference character 192) is oriented substantially vertically with respect to gravity (as seen from Fig. 3A).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Wadke to arrange the sensor probe in a vertical exhaust pipe within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to monitor exhaust gases exiting the exhaust systems of commercial vehicles with exhaust stacks such as semi-trailer trucks or tractors as taught by Wadke (paragraph [0021]).


    PNG
    media_image1.png
    330
    482
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    405
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    627
    480
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    372
    496
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson et al. (US 2020/0348208); Tamei et al. (US 2020/0292422); Kamiya et al. (US 2018/0217090); Okamoto et al. (US 2018/0112583); Murase et al. (US 2017/0343511); Iwamoto et al. (US 2017/0138895); Kotynek et al. (US 2017/0130638); Rentschler et al. (US 2016/0252372); Tahira et al. (US 2014/0339081); Yamamoto et al. (US 2008/0038153); and Nakashima (US 8,857,241) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is 





/JORGE L LEON JR/Primary Examiner, Art Unit 3746